 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA
 9

10       UNITED STATES,                                              CASE NO. 1:09-CR-0335 AWI
11                                Plaintiff
                                                                     ORDER ON DEFENDANT’S MOTION
12                      v.                                           TO OPEN JUDGMENT
13       RICARDO ENRIQUE VEGA,
                                                                     (Doc. No. 85)
14                                Defendant
15

16

17            Defendant Ricardo Vega is a federal prisoner proceeding pro se in this “motion to open
18 judgment.”1 Defendant seeks relief from his sentence through 18 U.S.C. §§ 3742(a)(1), (3) and

19 3582(b), as well as Federal Rule of Civil Procedure 60(b)(2), (4), and (6). For the reasons that

20 follow, Vega’s motion will be denied.

21            Background
22            On June 30, 2010, a jury found Defendant guilty of violating 18 U.S.C. § 2 and 21 U.S.C.
23 § 841, possession with intent to distribute methamphetamine. See Doc. No. 51. On September

24 13, 2010, Defendant was sentenced to 240 months imprisonment and 60 months supervised

25 release. See Doc. Nos. 55, 56. As part of the sentencing, District Judge Wanger considered

26
27   1
      The docket shows that Defendant’s motion is one to “Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(2).”
     However, a review of the motion shows that it is entitled “motion to reopen judgment” and does not cite to or rely on
28   18 U.S.C. § 3582(c)(2). Therefore, the Court will order the Clerk to change the docket to reflect that Plaintiff filed a
     “motion to open judgment.”
 1 application of 21 U.S.C. § 851 to a 1998 conviction under California Health & Safety Code §

 2 11350(a). See Doc. Nos. 32, 53, 54, 55. Application of § 851 resulted in a 240 month mandatory

 3 sentence.

 4         Defendant timely appealed to the Ninth Circuit, and on July 2, 2012, the conviction was
 5 affirmed. See Doc. No. 70.

 6         On August 12, 2012, and June 11, 2014, Defendant filed petitions in this Court under 28
 7 U.S.C. § 2255. See Doc. No. 72, 74. On July 10, 2014, the Court dismissed both of Defendant’s

 8 petitions. See Doc. No. 75. On March 17, 2015, the Ninth Circuit denied Defendant’s request for

 9 a certificate of appealability. See Doc. No. 80.

10         On April 26, 2017, Defendant filed a third § 2255 petition. On May 5, 2017, the Court
11 dismissed the third petition as an unauthorized successive motion. See Doc. No. 82.

12         On May 22, 2017, Defendant filed a motion for reconsideration of the May 5 denial. See
13 Doc. No. 84. The motion for reconsideration was denied on April 16, 2019. See Doc. No. 87.

14         On December 18, 2018, Defendant’s 1998 conviction under § 11350(a) was redesignated
15 from a felony conviction to a misdemeanor. See Doc. No. 85 at Ex. C.

16         On April 11, 2019, Defendant filed the pending motion to open judgment.
17         Defendant’s Argument
18         Defendant argues that his state conviction under § 11350(a) was for simple possession of
19 crack cocaine. Section 11350(a) reads in relevant part that one convicted of that offense “shall be

20 punished by imprisonment in a county jail for not more than one year.” Because the § 11350(a)

21 offense was not a felony, it could not be used under 21 U.S.C. § 851 for purposes of imposing a

22 240 month mandatory minimum sentence. Because a non-qualifying offense was used for

23 purposes of § 851, Defendant argues that his sentence is unconstitutional. Defendant contends

24 that relief is appropriate through either Federal Rule of Civil Procedure 60(b) or 18 U.S.C. §

25 3582(b)(2) and 18 U.S.C. § 3742(a)(1).

26         Legal Standard
27         “28 U.S.C. § 2255 allows a federal prisoner to ‘vacate, set aside, or correct’ the prisoner’s
28 conviction or sentence ‘upon the ground that the sentence was imposed in violation of the

                                                      2
 1 Constitution or laws of the United States, or that the court was without jurisdiction to impose such

 2 sentence.” United States v. Hill, 915 F.3d 669, 674 (9th Cir. 2019) (quoting 28 U.S.C. § 2255(a)).

 3 “A petitioner is generally limited to one motion under § 2255, and may not bring a 'second or

 4 successive motion' unless it meets the exacting standards of 28 U.S.C. § 2255(h).” United States

 5 v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). Section 2255(h) reads:

 6          A second or successive motion must be certified as provided in [28 USC § 2244]
            by a panel of the appropriate court of appeals to contain--
 7
            (1) newly discovered evidence that, if proven and viewed in light of the evidence as
 8          a whole, would be sufficient to establish by clear and convincing evidence that no
            reasonable factfinder would have found the movant guilty of the offense; or
 9          (2) a new rule of constitutional law, made retroactive to cases on collateral review
            by the Supreme Court, that was previously unavailable.
10
     28 U.S.C. § 2255(h). To avoid § 2255(h), petitioners will often attempt to characterize their
11
     motions in a way that avoids the requirements of § 2255(h). See Washington, 653 F.3d at 1059.
12
     For example, petitioners sometimes attempt to characterize their motions as brought under Rule
13
     60(b), which allows a party to seek relief from a final judgment and to reopen his case on limited
14
     grounds, for example that the judgment was void (under Rule 60(b)(4)) or that extraordinary
15
     circumstances support relief. See id. at 1059-60; United States v. Buenrostro, 638 F.3d 720, 722
16
     (9th Cir. 2011). However, “if the motion presents a ‘claim,’ i.e. ‘an asserted federal basis for
17
     relief from a . . . judgment of conviction,’ then it is, in substance, a new request for relief on the
18
     merits and should be treated as a disguised § 2255 motion.” Washington, 653 F.3d at 1063 (citing
19
     Gonzalez v. Crosby, 545 U.S. 524, 530 (2005)); see also Buenrostro, 638 F.3d at 722. If §
20
     2255(h) applies, but a petitioner has not received permission from the court of appeals to file a
21
     successive § 2255 petition, then the district court is without jurisdiction. See Washington, 653
22
     F.3d at 1065.
23
            Discussion
24
            A § 2255 petition is the appropriate mechanism for challenging the constitutional validity
25
     of a sentence. See 28 U.S.C. § 2255(a); Hill, 915 F.3d at 694. Although Defendant is invoking
26
     Rule 60(b) and two sections of Title 18 of the United States Code (which appear to have no
27
     application to this case), Defendant is asserting that his sentence is invalid because it is
28

                                                         3
 1 unconstitutional. Therefore, Defendant’s motion constitutes a “claim” for purposes of § 2255(h).

 2 See Washington, 653 F.3d at 1063. Defendant cannot invoke other procedural mechanisms to

 3 avoid § 2255(h). See id. Therefore, this motion is a success § 2255 petition. See id. However,

 4 because Defendant has not obtained authorization to pursue a successive § 2255 petition from the

 5 Ninth Circuit, this Court is without jurisdiction and must deny Defendant’s petition.2 See id. at

 6 1063-65.

 7

 8                                                        ORDER
 9           Accordingly, IT IS HEREBY ORDERED that:
10 1.        Plaintiff’s motion to reopen judgment is DENIED as an unauthorized successive § 2255
11           petition;
12 2.        The Clerk shall retitle Doc. No. 85 as “Motion To Reopen Judgment”; and
13 3.        This case remains CLOSED.
14
     IT IS SO ORDERED.
15

16 Dated: April 17, 2019
                                                        SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24
     2
25    The Court notes that Defendant has attached a copy of § 11350 and the 2018 state court order that redesignated his §
     11350 conviction to a misdemeanor. See Doc. No. 85 at Exs. A, C. Two points are worth making. First, the
26   December 2018 order acknowledges that Defendant’s 1998 conviction was indeed a felony under § 11350(a). See
     Doc. No. 85 at Ex. C. Second, the copy of § 11350 that is attached and relied upon by Defendant is the current
27   version of § 11350. The 1998 version of § 11350(a) provides for “imprisonment in the state prison,” Cal. Health &
     Safety Code § 11350 (1998 ed.), and was regarded as a “straight felony.” People v. Bautista, 7 Cal.App.5th 591, 595
28   (2017). Therefore, contrary to Defendant’s argument, neither Exhibit A nor Exhibit C indicate that Defendant was not
     convicted of a felony.

                                                              4
